DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20170261273 A1 (hereinafter Maranville)
US 20170074542 A1 (hereinafter Leiterman)
US 20190353793 A1 (hereinafter Baldovino)
US 20150345797 A1 (hereinafter Lehet)
US 20190210423 A1 (hereinafter Ghannam)
US 20200084920 A1 (sensor enclosure heat exchange for vehicle top, Fig.1-3, para 24)
US 20180109061 A1 (rotary fins to transfer heat; para 2, Fig.3-4, 7B)
US 20160297279 A1 (Fig.3; vehicle register with two layers to control airflow)



Allowable Subject Matter
Claims 1, 8-11, 18-20 are allowed.




Response to Remarks/Arguments

Applicant’s arguments with respect to claim 21 have been fully considered but are moot in view of the new grounds of rejections. The claim 21 its scope is new.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maranville in view of Leiterman

Regarding Claim 1.  Maranville teaches a heat exchange system of a vehicle [(para 21, Fig.1, Fig.2)] , comprising:	 an enclosure [(10 & 14 of  Fig.1, para 16,  the whole enclosure of Fig.2 except 16)] disposed on the vehicle, the enclosure comprising:	 a fan disposed at a base of the enclosure [(para 21, fan 60, Fig.2)] :	 one or more sensors within the enclosure [(para 17)] :	 and a cover on an exterior of the enclosure, the cover comprising a hole pattern  to selectively permit an airflow to enter the enclosure [(openings of channels 54 on cover 14, para 21, Fig.2; the channels are permitting airflow only through channels, Fig.2)] :

Maranville does not explicitly show a first layer that comprises first columns of holes, each of the first columns of holes having a distinct pattern with a distinct number or location of holes from other first columns of holes; and a second layer comprises a second column of holes and is configured to align with one of the first columns of holes of the first layer to permit the airflow to enter into the enclosure through the second column of holes.

However, in the same/related field of endeavor, Leiterman teaches a first layer that comprises first columns of holes, each of the first columns of holes having a distinct pattern with a distinct number or location of holes from other first columns of holes; and a second layer comprises a second column of holes and is configured to align with one of the first columns of holes of the first layer to permit the airflow to enter into the enclosure through the second column of holes.[[(Fig.3 & Fig.4, para 40-43)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would enhance the control of airflow and heat exchange.  

 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

1. Claims 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. US 11229141 B2 in view of Leiterman. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims teaches all the limitations of claim 21 except a first layer that comprises first columns of holes, each of the first columns of holes having a distinct pattern with a distinct number or location of holes from other first columns of holes; and a second layer comprises a second column of holes and is configured to align with one of the first columns of holes of the first layer to permit the airflow to enter into the enclosure through the second column of holes.
. However, in the same field of art, this is taught by Leiterman (please see the prior art rejection above). Therefore, in light of above discussion it would have been obvious to one of the ordinary skills in the art, before the effective filing date of the claimed invention, to combining them because such combination would enhance the control of airflow and heat exchange.  

2. Claims 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending US 20220141996 A1 in view of Leiterman. Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim teaches all the limitations of claim 21 except a first layer that comprises first columns of holes, each of the first columns of holes having a distinct pattern with a distinct number or location of holes from other first columns of holes; and a second layer comprises a second column of holes and is configured to align with one of the first columns of holes of the first layer to permit the airflow to enter into the enclosure through the second column of holes.
. However, in the same field of art, this is taught by Leiterman (please see the prior art rejection above). Therefore, in light of above discussion it would have been obvious to one of the ordinary skills in the art, before the effective filing date of the claimed invention, to combining them because such combination would enhance the control of airflow and heat exchange. 

This is provisional non-statutory double patenting rejection, as the reference claims has not been patented. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486